DETAILED ACTION

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sonoda US 10,379,519 discloses a method including acquiring a position command for driving a cutting tool or the work, acquiring a rotation speed of the rotated cutting tool or the rotated work, calculating oscillation amplitude, calculating an oscillation frequency, calculating an oscillation command for causing the cutting tool and the work to oscillate relative to each other, storing a command route, correcting the oscillation command based on the stored command route, determining a drive signal to be used for driving the servo motor, and outputting the drive signal.
The prior art fails to teach or fairly suggest “a forward feed setting means for setting the forward feed movement on the basis of one or more change point setting values that determine a change point from the machining direction to the counter-machining direction, and making the cutting tool reach the determined change point, and a return movement setting means for setting a pulse-like signal that is output as a command for the return movement so that the cutting tool reaches the calculated return position at time when one vibration is completed”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
05/17/22